DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As explained below, Claims 1, and 3-7 recite an abstract idea of organizing human activity related to a signature-checking process (administrative task).
With regards to independent Claim 1, the claim recites:
An analysis information management method that manages a plurality of data files, each of the plurality of data files including analysis data and being registered in a database, the method comprising: 
performing an analysis on a plurality of samples by an analytical instrument; 
acquiring the analysis data for each of the plurality of samples in the analysis from the analytical instrument; 
specifying a form of an integrated file by receiving a predetermined operation from a user; 
extracting at least a portion of a plurality of pieces of information respectively contained in the plurality of data files registered in the database or a plurality of pieces of information respectively associated with the plurality of data files to compile into the integrated file, and 
storing the integrated file in the database; 
reading the integrated file from the database and 
displaying the plurality of pieces of information contained in the integrated file in accordance with the specified form on a display, and 
receiving a predetermined operation from the user viewing the displayed information, as a command to automatically execute a signature for the integrated file; 
executing the signature for the integrated file and each of the plurality of data files from which the integrated file is created, when the command to execute the signature is received; and 
controlling the display to display link information indicating a correspondence relationship between the integrated file and each of the plurality of data files, and 
storing the link information in the database.
The above highlighted in bold limitations comprise a process (statutory subject matter category, Step 1, MPEP 2106.03) that, under its broadest reasonable interpretation, falls into abstract idea exceptions as identified by the courts.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, under the Step 2A, Prong One, it falls into the grouping of subject matter when recited as such in a claim certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk).  
The examiner concluded that this judicial exception is not integrated into a practical application (Step 2A analysis under Prong Two) based on the following analysis. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
However, in the above claims, there is/are no additional element(s) to integrate the abstract idea into a practical application. 
For example, a display unit, storing the integrated file and link in the database, and automatically executing a signature for the integrated file are examples of extra-solution activity that does not meaningfully limits the exception. The analytical instrument is recited in generality and represents a field of use limitation that is not meaningful. 
The additional elements in the preamble “An analysis information management method that manages a plurality of data files, each including analysis data and registered in a database” are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use and recited generic computer components.
 A display is a generic computer component that does not reflect an improvement in the functioning of a computer and is not qualified for a particular machine.  Steps of 
Therefore, the above claims are directed to an abstract idea.
		Further, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
For example, storing the integrated file and/or link information in the database and controlling a display are well-understood and purely conventional or routine steps in the relevant art (please see prior art of record) and do not add meaningful limitations to the method because these steps are recited at a high level of generality such that substantially all practical applications of the judicial exception(s) are covered.
In addition, steps of performing an analysis and acquiring analysis data from the analytical instrument amount to necessary data gathering for all uses of the abstract idea (MPEP 2106.05 (g)).  Further, according to MPEP 2106.05 (d): “If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility”. 
Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
		Therefore, the claims are not patent eligible.
With regards to the dependent claims, the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims either just extend the abstract idea of the independent claim(s) (Claim 3-preparing a list of information) and/or comprise additional elements (displaying the list on the display – Claim 3, controlling the display to display an interface - Claim 4; generating analysis report – Claim 5, comprising sample information/chromatogram/peak report - Claim 6, types of analytical instrument - Claim 7) that are recited in generality and are not meaningful. Therefore, the dependent claims comprise no additional elements that incorporate the abstract idea into a practical application (Step 2A) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) as also indicated by the prior art of record.

	

Examiner Note with regards to Prior Art of Record
Claims 1 and 3-7 are distinguished over the prior art of record based on the reasons below.  
	
In regards to Claim 1, the claims differ from the closest prior art, Zhu, Shinya, and Richter, either singularly or in combination, because it fails to anticipate or render obvious receiving a predetermined operation from the user viewing the displayed information, as a command to automatically execute a signature for the integrated file; 
executing the signature for the integrated file and each of the plurality of data files from which the integrated file is created, when the command to execute the signature is received, in combination with all other limitations in the claim as claimed and defined by applicant.  

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p. 7): In Core Wireless, the Federal Circuit's rationale for concluding that the claim at issue are directed to an improvement of a display interface is because the claimed invention provides "a particular manner of summarizing and presenting information in electronic devices" and "spar[ing] users from time-consuming operations of navigating to, opening up, and then navigating within, each separate application." … Similarly, in Data Engine Technologies, LLC v. Google LLC, which cites to Core Wireless, the Federal Circuit held that the claimed invention relating to the use of user-definable tabs in a spreadsheet program for identifying and navigating between pages of a spreadsheet was patent-eligible reasoning that the claimed invention "provide[s] for rapidly accessing and processing information in three-dimensional spreadsheets" and "allows the user to simply and conveniently 'flip through' several pages of the notebook to rapidly locate information of interest."…
Similar to the claims of Core Wireless and Data Engine, the present claim provides a display interface that allows a user to simply and conveniently locate information of interest by, for example, "extracting at least a portion of a plurality of pieces of information …, "executing the signature for the integrated file and each of the plurality of data files from which the integrated file is created" and "controlling the display to display link information indicating a correspondence relationship between the integrated file and each of the plurality of data files." …
In view of the above, Applicant respectfully submits that the present claims are not directed to an abstract idea because the claims are directed to an improvement of a display interface.
The Examiner respectfully disagrees. Both, Core Wireless and Data Engine improved computer technology (Core Wireless: the claims are directed to an Data Engines: the claimed invention solves a “known technological problem in computers in a particular way—by providing a highly intuitive, user-friendly interface with familiar notebook tabs for navigating the three-dimensional worksheet environment). 
However, the instant application does not improve computer technology and instead, use a generic interface/display to present data of interest to a user. 
Similar to Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools”.
Further, according to MPEP 2106.05(a), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality include “Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).”

The Applicant argues (p. 7): Applicant respectfully submits that the present claims are not directed to any of the judicial exception enumerated in the 2019 PEG. 
In the rejection, the Examiner alleges that the present claims are directed to certain methods of organizing human activity. See Office Action at p. 4. 
However, Applicant respectfully submits that the present application is not related to any fundamental economic principles or practices, such as hedging, insurance and mitigating risk. 

While the Applicants present no particular arguments why such allocation is incorrect, the Examiner respectfully submits that the current claims are similar to the claims in Trading Technologies International LLC vs. IBG LLC, INTERACTIVE BROKERS, LLC. There, the United States Court of Appeals for the Federal Circuit concluded that “a purportedly new arrangement of generic information that assists traders in processing information more quickly. E.g., ’999 patent at 2:39–41. We conclude that the claims are directed to the abstract idea of graphing bids and offers to assist a trader to make an order”.  
The claims are also similar to claims in USPTO Subject Matter Eligibility Examples: Abstract Ideas, Example 42: “The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users which is a method of managing interactions between people. Thus, the claim recites an abstract idea”. 

The Applicant argues (pp.7-8): Moreover, the present claims are not directed to mental processes because the recited steps cannot be practically performed in the human mind. 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

TOKIDA SHINYA (JP 4045999) discloses that when a person in charge selects and instructs analysis data to be signed and also selects a type of signature (S3, S4), the corresponding analysis data file is read from the database, and a document file associated therewith is also read. Application software for reading from the database and opening the file is activated (S5, S6). The analysis data in the data file and the document based on the document file are simultaneously displayed on the display screen of the display unit by left and right division etc. (S7), and the person in charge judges whether approval is possible or not while looking at graphs etc. It can be carried out (Abstract).

Thorsten Richter et al. (US 2013/0074196) discloses performing a recording of the signature for the integrated file (Since signatures are an integral part of a report, a signature page is created for each report [0050]; At runtime (i.e., when a report has to be signed) the graphical user interface 70 can present the end user with a list 400 of available signature methods [0051]) and for performing a recording of the signature for 

Ricky Olivarez (US 2012/0078662) discloses completing electronic forms for filling out an emergency medical services report, wherein the information screen provides a plurality of links to information selected from the group consisting of: medication; treatment guidelines; medical control guidelines; and municipal policies; Completing the new digital emergency medical services report form is also disclosed.

Adrian Cooper et al. (US 2003/0177446) discloses creating an electronically transmittable document having links therein which does not affect the integrity of the document as provided. The information is formatted to have a text portion, and an endnote portion, the endnote portion being independent of the text portion. The endnote portion includes link information for linking identified portions of the text with other ancillary link information. The user digitally signing the "signature" section screen. The image of the electronic signature is saved to the data file and can be transported with the rest of the digital emergency medical services report form and inputted data.

Curtis Parvin et al. (US 2006/0129345) discloses managing laboratory analytical process control operations that includes providing a listing of all control products currently in use showing linkages to instruments and tests. Data for calibrator and reagent lots is also linked and traceable to specific tests, instruments and methods. The application provides a 7-day, 30 day or six month report on demand of all actionable .



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863